SMITH, Presiding Judge.
The natural father of a minor child appeals from a judgment in a court-tried case holding it in the best interests of the child that the child remain in the custody of a Mr. & Mrs. J_ L_The natural father was granted weekly visitation rights.
In determining the issue of custody of a child, the predominate consideration is the welfare of the child. Testerman v. Frederich, 323 S.W.2d 522 (Mo.App.1959); Stockton v. Guthary, 415 S.W.2d 308 (Mo.App.1967); Maupin v. Neels, 451 S.W.2d 381 (Mo.App.1970). The record here does not demonstrate that the conclusion of the trial court on this issue is erroneous. An opinion reciting the facts which support that conclusion would have no precedential value. We therefore affirm the judgment in compliance with Rule 84.16(b), V.A.M. R.
Judgment affirmed.
CLEMENS, McMILLIAN and GUNN, JJ., concur.